              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00318-MR


EXELA PHARMA SCIENCES, LLC,      )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
SANDOZ, INC.,                    )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for Leave

to File Document under Seal [Doc. 32].

      The Plaintiff moves to file portions of its Reply in support of its Motion

for Preliminary Injunction under seal. [Doc. 32]. If the sealing motion is

granted, the Plaintiff intends to file a public, redacted version of its Reply in

the record.

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the
public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).            The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The motion was filed

on December 13, 2019, and it has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Plaintiff has

demonstrated that its reply brief contains confidential business information

related to the Defendant’s financial and internal company information and

confidential business dealings with third-party customers, and that the



                                       2
public’s right of access to such information is substantially outweighed by the

compelling interest in protecting the details of such information from public

disclosure. Finally, having considered less drastic alternatives to sealing the

brief, the Court concludes that the limited redaction of this document is

narrowly tailored to serve the interest of protecting the confidential and

sensitive business information contained therein.

      IT IS THEREFORE ORDERED that the Plaintiff’s Motion for Leave to

File Document under Seal [Doc. 32] is GRANTED, and the Plaintiff’s Reply

in support of its Motion for Preliminary Injunction shall be filed under seal

until further Order of this Court. The Plaintiff is directed to file a redacted

version of its Reply Brief within seven (7) days.

      IT IS SO ORDERED.
                             Signed: December 18, 2019




                                         3
